Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group III had been received.

Claims 28-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 28, how can one classify “foot activity or ball touch”?  Para 84 refers to choosing an event on a screen, but Figure 4 does not provide for a (readable) list of events, so what they might be is undefined.  That same Para 84 refers to “choose from the events list and watch about a second of video around the event” (italics added), so that the event can be correctly labelled.  Where does one obtain a video accompanied by  list of events, where the events are not yet “correctly labeled”? After all, as it has  a list of events, shouldn’t the list be correct?  Note that Figure 4A is practically as unreadable as is Figure 4.   There are no examples how such is addressed, none of the references of record provide for such.

Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 28, “foot activity event or a ball touch event” (line 4 from last) is problematic, as Para 81 does not clearly distinguish one from the other.  Which of the possibilities of on lines 3-5 (Para 81) are “foot activity event” and which are the “ball touch event”?  Are all “ball touch events” in the group also “foot activity”?  As the claim presents foot activity and ball touch as alternatives, there is a distinction, but such unclear in view of the example (lines 3-5, Para 81) which encompasses both.
As to claim 28, does “classifying a set of said sensor data” (line 5 from last) mean that the data  as whole is classified by distinguishing gait, foot event, and ball touch event from one another; or does it mean classify at least one of the three alternatives.  In a sense, it’s not clear if the “sensor data as event data” (line 5 from last) is data of an event that includes gate, foot activity and ball touches; or if the sensor data is either gate or foot activity or ball touches (essentially, one of the three, to the exclusion of the remaining 2). 
As to claim 32, delete “a total mechanical load per player” (line 4) as such is duplicative.
As to claim 36, “senor” (line 3) to - - sensor - - .  

Claim(s) 28,30,31,32,33  is/are rejected under 35 U.S.C. 102(a1.a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zwick ’320 (1449).
Zwick ‘320 (1449) teaches a system, including: sensor assembly 13 that has IMU with 3 axis accelerometers and 3 axis gyros; memory 13; processor 36 to receive data and synchronize such with a camera to identify foot events (Para 25).  Transceiver transmits data to smartphone (Para 106), the sensor assembly 12 is attached to the shoe 12 (Para 90), and the straps are used to secure the assembly 12 (Para 90).
As to claim 28, either the Zwick teaches use of the strap to attach the assembly 12 to the shoe, or one of ordinary skill would recognize us of a strap for such because Zwick teaches use of a strap for attachment to the player.
As to claims 30,33, sensor assembly 13 has a processor that executes instructions (Para 37), suggestive of algorithm to carry out reading and synchronizing, the synchronizing necessarily involving algorithms in view of instructions.
As to claims 31,33, kicks/tricks are leg use (Para 18).
As to claim 32, distance is measured (Para 6).

Claim(s) 28,30,31,32,33  is/are rejected under 35 U.S.C. 103 as obvious over Zwick ’320 (1449) in view of Pappas et al 2015/0352419 (1449).
Zwick ‘320 (1449) teaches a system, including: sensor assembly 13 that has IMU with 3 axis accelerometers and 3 axis gyros; memory 13; processor 36 to receive data and synchronize such with a camera to identify foot events (Para 25).  Transceiver transmits data to smartphone (Para 106), the sensor assembly 12 is attached to the shoe 12 (Para 90), and the straps are used to secure the assembly 12 (Para 90).
As to claim 28, either the Zwick teaches use of the strap to attach the assembly 12 to the shoe, or one of ordinary skill would recognize use of a strap for such because Pappas ‘419 teaches use of a strap 13 to secure sensor elements to a shoe.
As to claims 30,33, sensor assembly 13 has a processor that executes instructions (Para 37), suggestive of algorithm to carry out reading and synchronizing, the synchronizing necessarily involving algorithms in view of instructions.
As to claims 31,33, kicks/tricks are leg use (Para 18).
As to claim 32, distance is measured (Para 6).







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al 2016/0324445 teach use of three axis accelerometers and 3 axis gyros (Para 143) that store data, and controller 510 that determines gait (Para 134).  However, the collective elements (which proved footwear sensor unit) are not secured to the footwear via a strap.
Nike 2883098 identifies that a ball has been kicked by employing accelerometer and gyro in a boot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861